Exhibit 95.1 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES EXHIBIT 95.1 – MINE SAFETY DISCLOSURES This exhibit contains the information concerning mine safety violations or other regulatory matters required by Section 1503(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act.The following table provides information about citations, orders and notices issued under the Federal Mine Safety and Health Act of 1977 (the “Mine Act”) by the federal Mine Safety and Health Administration (“MSHA”) for our mines during the three months ended March 31, 2012. Mine or Operating Name/MSHA Identification Number Section 104 S&S Citations (#) Section 104(b) Orders (#) Section 104(d) Citations and Orders (#) Section 110(b)(2) Violations (#) Section 107(a) Orders (#) Total Dollar Value of MSHA Assessments Proposed Total Number of Mining Related Fatalities (#) Received Notice of Pattern of Violations Under Section 104(e) (yes/no) Received Notice of Potential to Have Pattern under Section 104(e) (yes/no) Legal Actions Pending as of Last Day of Period (#) Legal Actions Initiated During Period (#) Legal Actions Resolved During Period (#) 1103225 Cahokia 1 0 0 0 0 0 0 No No 3 0 0 1103224 Kellogg 0 0 0 0 0 0 0 No No 0 0 0 1103140 Cora 0 0 0 0 0 $ 0 No No 0 0 0 Grand Rivers 1 0 0 0 0 $ 0 No No 0 0 0 The MSHA citations, orders and assessments reflected above are those initially issued or proposed by MSHA.They do not reflect subsequent changes in the level of severity of a citation or order or the value of an assessment that may occur as a result of proceedings conducted in accordance with MSHA rules. During the first quarter of 2012, there were no pending legal actions before the Federal Mine Safety and Health Review Commission involving any of our mines other than actions filed under the following docket numbers (all of which are contests of citations or orders under Section 104 of the Mine Act): Cahokia Terminal:2011 Filings “Open” status- ¨ Citation No.8421109 - Docket No. LAKE 2011-753 ¨ Citation No. 8421116 - Docket No. LAKE 2011-995 ¨ Citation No. 8421110 -Docket No. LAKE 2012-114 Note:Total dollar value of MSHA Assessments Proposed includes non-S&S (significant and substantial) citations.
